Citation Nr: 0940142	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active military duty from February 1945 
to December 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New York, New 
York (RO).  

The RO reopened the Veteran's claim for service connection 
for a left knee disability, and denied the reopened claim on 
a de novo basis, in a May 2008 Statement of the Case.  The 
Board notes that even if the RO determined that new and 
material evidence was presented to reopen the claim for 
service connection for a left knee disability, such is not 
binding on the Board, and the Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received.  


FINDINGS OF FACT

1.  The original claim of service connection for a left knee 
disability was denied by the RO in an unappealed rating 
decision in May 1950; unappealed decisions in February 1995 
and April 2003 denied reopening of the claim.   

2.  The evidence received subsequent to the April 2003 denial 
of reopening does not relate to the unsubstantiated fact of a 
current left knee disability caused or aggravated by service 
that is necessary to substantiate the claim; consequently, it 
does not, by itself or in connection with the evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disability.  


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied reopening of 
service connection for a left knee disability became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a left knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  

In July 2007, the RO sent the Veteran a letter in which she 
was informed of the requirements needed to establish service 
connection for PTSD based on new and material evidence.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant requirements with respect to the 
content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.  The Court held that VA must notify a veteran of the 
evidence and information that is necessary to reopen the 
claim and VA must notify a veteran of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court also held 
that VA's obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the VCAA notification letter provided to the 
Veteran in July 2007 complies with the holding in Kent.  In 
essence, this letter informed the Veteran that the claim was 
originally denied because a left knee disability was not 
shown to have either been incurred in or aggravated by 
service and that she must submit evidence showing that her 
left knee disability is related to service.   

The Board notes that the Veteran was also informed in the 
July 2007 letter that a disability rating and effective date 
would be assigned if her claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide a medical examination unless it is first determined 
that a claim is reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2009).  In this case, the Board concludes that all available 
evidence that is pertinent to the claim decided herein has 
been obtained.  Pertinent evidence associated with the claims 
file consists of the Veteran's service treatment records 
(STRs), VA treatment records and various written statements 
provided by the Veteran.  There is no indication of any 
additional evidence that has not been obtained.  Therefore, 
the duty to assist has been satisfied.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).  


Laws and Regulations on Reopening Service Connection

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

Because the Veteran filed her request to reopen her claim 
after August 2001, the current version of the law is 
applicable in this case.  "New" evidence means existing 
evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis of Reopening 

Evidence On File Prior To April 2003

The issue of service connection for a left knee disability 
was originally denied by the RO in an unappealed rating 
decision in May 1950 because there was no evidence of a left 
knee disability due to service.  An unappealed VA letter 
dated in February 1995 and an unappealed RO decision in April 
2003 continued to deny reopening because new and material 
evidence had not been received.  The pertinent evidence on 
file at the time of the April 2003 rating decision consisted 
of the Veteran's service treatment records, VA examination 
reports dated from January 1948 to April 1950, and VA 
treatment records dated from February 2001 to March 2003.    

The previous evidence, including the Veteran's treatment 
records, do not reveal any complaints or findings of a 
left knee disorder, including on service discharge 
examination in November 1946.  

VA general compensation and pension examination reports 
for January 1948 and April 1949 do not reveal any knee 
complaints or findings.  It was reported on VA evaluation 
in April 1950 that the Veteran complained of a history of 
a twist injury of the left knee in service and 4-5 
subsequent episodes of locking annually.  No disability 
was found on physical and x-ray examinations.

No left knee disorder is noted in the VA treatment records 
dated from February 2001 to March 2003.


Evidence Received Since April 2003

The pertinent evidence received since the final April 2003 
rating decision consists of VA treatment records from January 
2004 to December 2008 and statements by and on behalf of the 
Veteran.

The Veteran continues to assert that she injured her left 
knee in service and that she has had problems ever since.    

Although the treatment records received since April 2003 
include a diagnosis of degenerative joint disease of the left 
knee beginning in January 2004, with the Veteran stating that 
her left knee has bothered her since an injury in service, 
there is still no medical evidence linking the current left 
knee disability to service.

Thus, the additional evidence received since the April 2003 
RO decision, while new, does not relate to the unestablished 
fact necessary to substantiate the claim by showing a current 
diagnosis of left knee disability due to service, so does not 
raise a 
reasonable possibility of substantiating the claim.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (observing that 
evidence of the claimant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

The only other evidence associated with the claims file 
consists of the Veteran's  lay assertions, reflecting her 
contention that the disability on appeal was incurred in or 
aggravated by military service.  The Veteran's statements 
are redundant of assertions made in connection with the 
prior claims, and, thus, are not new for purposes of 
reopening the claim.  As the Veteran is not shown to be 
other than a layperson without appropriate medical training 
and expertise, she is not competent to render a probative 
(persuasive) opinion on a medical matter, such as the 
etiology of a disability.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.  
To the extent that the previously denied claim on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the claim for service 
connection for a left knee disability is not reopened.

Continued on next page



ORDER

As new and material evidence has not been received, service 
connection for a left knee disability is not reopened; the 
appeal is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


